Citation Nr: 1812654	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-20 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	Michael T. Sullivan, Attorney


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel



INTRODUCTION

The Veteran has active duty service in the United States Army from September 1966 to November 1968.  He was awarded a CAB, a Vietnam Service Medal, and a Vietnam Campaign Medal, among other commendations.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office.  The Board previously remanded these issues in April 2016.  

The issue of entitlement to an initial disability rating in excess of 10 percent for service-connected CAD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal the Veteran's PTSD has been manifested by symptoms including anxiety, irritability, and panic attacks which, when considering the frequency, duration and severity of these symptoms, results in no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

Throughout the appeal, the criteria for a disability rating in excess of 50 percent for service-connected PTSD have not been met or approximated.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.4, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during the periods of remission.  The evaluation must be based on all the evidence that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Veteran contends that his PTSD has caused major impairment in several areas, including social functioning, judgment, and mood.  He has asserted that his treatment notes reflect a condition entitling him to a higher disability rating.  By way of history, the Veteran was granted entitlement to service connection for PTSD in an April 1999 rating decision, and was assigned a 50 percent disability rating as of September 9, 1998.  In March 2011 the Veteran instituted the present increased rating claim.  Therefore, he has had a 50 percent disability rating throughout the duration of the appeal.  

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides:

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Veteran's service-connected PTSD is rated as 50 percent disabling.  Therefore, to warrant a higher disability rating the evidence must show occupational and social impairment with deficiencies in most areas.  

In April 2011, the Veteran underwent VA examination in connection with his claim, at which time he reported that his PTSD symptoms had worsened.  The Veteran described having a good family life in that he had been married two years and had a good relationship with his wife and children.  He asserted that he had many acquaintances but that he did not socialize because he spent time with his wife.  The Veteran reported spending time working on cars and on his coin collection; he asserted that he had some stress due to vision loss and that he had some difficulty sleeping.  During the mental status examination the Veteran's mood was noted to be normal, and he had limited panic symptoms with logical thoughts.  His impulse control and judgment were deemed normal.  The VA examiner noted that the Veteran was functioning well with minimal intrusiveness into daily life but that his macular degeneration was causing an increase in the mental health symptoms.  The VA examiner concluded that the Veteran had PTSD signs and symptoms that were transient or mild and decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  The Veteran was diagnosed with PTSD and was assigned a global assessment of functioning (GAF) rating of 65.  

When the Veteran followed up with VA for PTSD symptoms he reported having some vision scenarios, but that he was able to stay active by riding a bicycle and walking the dog.  The Veteran continued to have some panic attacks, but he asserted that he was able to resolve them with breathing exercises and Xanax medication.  In February 2013 he reported that he was doing well, and that his panic attacks had decreased with the medication.  In November 2013 he indicated that his mental health was stable with no panic attacks, but that he was developing anxiety due to contracting Parkinson's disease.  The Veteran's panic symptoms continued, and he began seeking group therapy.  In May 2014 he had a follow-up appointment where he reported having family stressors but he noted that he did not need regular mental health treatment at that time.  

In September 2014 the Veteran reported that he had increased anxiety due to cardiac problems, but a few months later he had a mental status examination where he had adequate attention and concentration, normal speech, and a neutral mood.  The treatment provider indicated that the Veteran had normal thought processes and content, and that his insight and judgment were fair.  A follow up VA treatment note from February 2015 showed a normal mental status examination as well.  In May 2015 the Veteran sought mental health treatment wherein he described being depressed and having suicidal thoughts but no intent.  He reported decreased sleep and having multiple physical problems that were causing his anxiety and depression.  Nonetheless, there was a follow-up notation the next month showing that he was not keeping his mental health treatment appointments.

In September 2015 the Veteran reported for treatment and at the time he presented with good hygiene, appropriate eye contact, and normal speech with organized and goal-directed thought processes.  He denied having any thoughts of self-harm and the treatment provider categorized him as having a low risk of self-harm.  Nonetheless, later that month the Veteran made a suicidal gesture, and he went to the hospital but did not have any inpatient psychiatric treatment.  The following month the Veteran reported that he was doing well and feeling good.  In January 2016 the Veteran reported that he was doing much better and that he had even gone on a road trip with his wife in December.  The following month the Veteran indicated that he was doing alright but that he had family stressors; the treatment provider encouraged him to communicate with his wife and exercise regularly.

In October 2016 the Veteran underwent VA examination in connection with his claim, pursuant to the Board's April 2016 remand directive.  At the time the Veteran reported that he had an increase in PTSD symptoms when he had marital discord and financial stressors.  He indicated that he used numbing and avoidance to handle problems, and that he avoided crowds and unfamiliar groups of people; he indicated that he was not very sociable and that he often avoided exposure to the news.  The VA examiner described the Veteran's prior suicidal gesture and the Veteran denied having any suicidal thoughts since that time.  During the mental status examination the Veteran was cooperative and he had an anxious mood but normal affect.  His speech was normal and his thoughts were logical and goal-directed; there was no evidence of hallucinations or delusions.  The Veteran was fully-oriented and had no concentration deficits; his long-term and short-term memory were intact and his judgment and insight were adequate.  The VA examiner concluded that the Veteran's PTSD symptoms were in the moderate range and that he had family stressors but had not had suicidal ideation outside of the September 2015 incident.  The VA examiner also noted that the Veteran continued to struggle socially with a limited network of supportive peers or family members.  He was deemed to have occupational and social impairment with reduced reliability and productivity.  

More recently in November 2017 the Veteran presented for mental health treatment and was cooperative and demonstrated fair to limited insight with fairly good social skills.  The treatment provider noted that the Veteran had no delusions or hallucinations and had no suicidal or violent impulses.  The treatment provider also noted that the Veteran appeared fully and consistently alert and oriented in all spheres.  

Throughout the duration of the appeal, the Board finds that the Veteran's symptoms are consistent with a 50 percent disability rating.  The Veteran credibly reported symptoms of depression, anxiety, irritability, sleep impairment, and intrusive thoughts.  His anxiety, irritability and isolationism caused some difficulty establishing and maintaining effective social relationships as evidenced by his increased frustration, especially as it pertained to his physical impairments.  

However, the Board finds that the severity, duration and frequency of the Veteran's symptoms have not produced functional impairment that has more nearly approximated the criteria for a 70 percent disability rating for any time during the appeal period.  The Veteran has reported some increased frustration, but there is no evidence that he has ever gotten into any verbal or physical altercations with others during the appeal period.  In fact, most of his frustration surrounded his familial stressors and his physical ailments.  During the mental status examinations the Veteran has always been alert and oriented, and he was able to express himself well within reason.  As it pertains to occupational functioning, the Veteran has not worked during the appeal period, but this does not appear to be due solely to mental health but rather a combination of disabilities.  As it pertains to social functioning, the Veteran reported that he isolates from others and that he does not tell others about his symptoms, but he reported that he mostly has good familial relationships, and he has been married to the same woman for several years.  The private treatment provider indicated that the Veteran's limited social functioning has permeated other areas of his life, but there is no lay or medical evidence of any additional impairment involving speech, thought process, impulse control, orientation, hygiene, communication or inappropriate behavior.  Although the Veteran had one suicidal gesture in September 2015, he reported feeling better immediately thereafter, and he has denied having any similar symptoms since then.  Based on the treatment records, the suicidal gesture appeared to be an isolated incident as the Veteran continued to deny suicidal thought or intent after that time.  Considering the evidence holistically, the Board finds that this isolated reference to a suicidal gesture does not support a finding that the disability is of greater severity than currently warranted; that is ,that the disability causes social and occupational impairment more closely approximating the criteria for a 70 percent rating.  See Bankhead v. Shulkin, 29 Vet. App. 10, 25 (2017).

Additionally, when considering the overall disability picture, the VA examiners indicated in both reports that the Veteran's symptoms were productive of moderate impairment and, more specifically, opined that the Veteran's PTSD symptomology was productive of occupational and social impairment with reduced reliability and productivity.  While these opinions are not binding on the Board, these opinions clearly hold probative value as they are rendered by an expert in determining social and industrial impairment due to an acquired psychiatric disorder.  In the opinion of the Board, the VA examiner's opinions are entirely consistent with the overall disability level when considering the severity, duration and frequency of the Veteran's symptoms.

As such, the Board finds that the preponderance of the evidence does not suggest that the functional impairment stemming from the Veteran's PTSD symptoms more nearly approximate the criteria for a 70 percent disability rating.  To the contrary, the evidence of record indicates that the Veteran was cooperative and alert.  He denied having hallucinations or suicidal and homicidal ideation for a majority of the appeal period.  There is nothing to suggest that he is unable to perform his activities of daily living independently; the Veteran has been able to maintain an exercise regimen and is active within the confines of his physical disabilities.  There was nothing to suggest that he has deficits in his activities of daily living.  The Veteran himself has never indicated that he is precluded from performing his activities of daily living due to mental health symptoms.

The Board acknowledges the assertions of the Veteran that his PTSD is more severe than currently rated.  The Veteran is competent to report matters that he experiences or observes, and the Board has found that his report of symptoms is credible and competent evidence.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, in the absence of evidence of specialized medical training or expertise, which has not been shown, his personal opinion regarding findings from mental status examinations are greatly outweighed by the VA examiners' opinions as they have greater expertise and training to evaluate the nature and etiology of an acquired psychiatric disorder.  

In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against a higher disability rating, that doctrine is not for application and the claim must be denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations 

Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an increased disability rating in excess of 50 percent for service-connected PTSD is denied.


REMAND

Regrettably, another remand is necessary for proper development of the issue of entitlement to an increased rating for service-connected CAD.  In this case, the Board remanded the Veteran's claim in April 2016 to obtain updated private treatment records and VA treatment records.  Thereafter, the AOJ was directed to readjudicate the claim and provide the Veteran with a Supplemental Statement of the Case (SSOC) if the claim remained denied.  Since that time, numerous VA treatment records were added to the file, as well as several private treatment records.  In January 2018 a SSOC was issued on the Veteran's PTSD claim, but not the CAD claim.  There has been no waiver of new evidence.  Moreover, the VA treatment records were not submitted by the Veteran and therefore there is no basis for a waiver under 38 C.F.R. § 20.1304(c) (2017).  Thus, this claim must be returned to the AOJ for the issuance of a Supplemental Statement of the Case.  

The Veteran receives continuous treatment through VA, and the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from January 2018 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from January 2018 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his attorney should be so notified in writing.  

2.  After completing the above development, and any other development deemed necessary, readjudicate the claim.  If any benefits sought remain denied, provide a SSOC to the Veteran and his attorney and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


